DETAILED ACTION
Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2020 and 10/04/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 1 recites “the first openings” and claim 8, line 2 recites “the second openings”.   There is insufficient antecedent basis for these limitations in the claim.
Claim 8 is dependent upon claim 1 which defines in line 5 “first and second openings”.  However, the recitation does not necessarily require more than one first opening/ first openings and more than one second opening/ second openings.  Rather, the phrase “first and second openings” could be interpreted as including one first opening and one second opening.  
Claims 9-11 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter, and claim 12 is rejected due to its dependency on claim 8.
For examination purposes, in claim 8 “the first openings” will be read as --first openings of the first and second openings-- and “the second openings” will be read as --second openings of the first and second openings--.  Also, claim 1 could be amended such that in line 5 “first and second openings” instead reads as --first openings and second openings--, and in claim 1, lines 6-7 which reads “the first and second openings” could instead read as --the first openings and the second openings--, such that claim 8 is consistent with claim 1.
For examination purposes, in claim 9, line 1 “the first and second openings” will be read as --the first openings and the second openings--.
For examination purposes, in claim 10, line 1 “each of the first and second openings” will be read as --each of the first openings and the second openings--.
Claim 18, lines 4-5 reads “first and second openings”, and claim 18, line 8 reads “the first openings, and the second openings”.  There is insufficient antecedent basis for these limitations.  The recitation “first and second openings” does not necessarily require more than one first opening/ first openings and more than one second opening/ second openings.  Rather, the phrase “first and second openings” could be interpreted as including one first opening and one second opening.  For examination purposes, the limitation of claim 18, lines 4-5 will be read as --first openings and second openings--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buyda et al., hereinafter “Buyda” (U.S. Pub. No. 2018/0271557).
Regarding claim 1, Buyda discloses a surgical access assembly 10 (see Figure 1) comprising:
 (see Figure 6) including an elongated shaft having a proximal end portion including an anchor inflation port 38 and a distal end portion including an expandable anchor 20 (see paragraph [0050]), the elongated shaft including an inner tube 14 and an outer tube 16 disposed over the inner tube, the inner tube including a channel extending longitudinally therethrough (see Figures 3-7; an inflation channel includes longitudinal channels 30 that hold inflation conduits 36 and the space between annular recess 32 and outer sleeve 16 which leads to expandable balloon 20) and first and second openings (see annotated Figures 3-4 below which show first openings and second openings of longitudinal channels 30) defined in an outer surface thereof that are in communication with the channel, the channel and the first and second openings of the inner tube forming an inflation lumen with an inner surface of the outer tube (Id.), the inflation lumen in communication with the anchor inflation port and the expandable anchor (see Figures 7-8 and paragraphs [0050] and [0052]).
	Regarding claim 2, Buyda discloses the anchor inflation port 38 includes a
housing defining a cavity therein, and a proximal end of the channel of the inner tube 14 is disposed within the cavity of the anchor inflation port (see Figures 3, 6, 8).
Regarding claim 3, Buyda discloses a proximal end of the outer tube 16 is
disposed distal to the proximal end of the channel of the inner tube 14 (see Figures 6 and 8).







    PNG
    media_image1.png
    796
    735
    media_image1.png
    Greyscale




20 is coupled to the outer tube 16 (see paragraph [0050]), and the outer tube includes an opening in communication with a distal end of the channel of the inner tube 14 and the expandable anchor (see Figure 7).
Regarding claim 5, Buyda discloses the inner tube 14 includes an access lumen 26 (see Figure 5 and paragraph [0044]) extending longitudinally therethrough.
Regarding claim 6, Buyda discloses the inner tube 14 includes a cylindrical body having an inner surface defining the access lumen 26 (see Figure 5), and the channel is formed through the cylindrical body (see Figures 3-7).
Regarding claim 7, Buyda discloses the channel of the inner tube 14 extends longitudinally along a length of the inner tube (see Figures 3-7).
	Regarding claim 8, Buyda discloses the first openings are disposed on a first side of the channel in longitudinally spaced relation relative to each other and the second openings disposed on a second side of the channel in longitudinally spaced relation relative to each other (see annotated Figures 3-4 above).
Regarding claims 10 and 12, Buyda discloses each of the first and second openings (see annotated Figures 3-4 above) has a substantially rectangular shape and the channel of the inner tube has a substantially rectangular shape (see Figure 5; the longitudinal channels 30 and their openings have a substantially rectangular cross-section).
	Regarding claim 11, Buyda discloses each of the first openings includes first and second walls disposed in substantially parallel relationship relative to each other on the see annotated Figures 3-4 above and annotated Figure 5 below that shows an example of one of the identical openings of the longitudinal channels 30 having first and second substantially parallel walls interconnected by a third wall).
                    
    PNG
    media_image2.png
    614
    617
    media_image2.png
    Greyscale

                    
14 includes a cylindrical body having a protrusion (see annotated Figure 5 above showing multiple protrusions in between channels 30) extending longitudinally therealong, and the channel and the first and second openings are defined in the protrusion.
	Regarding claim 14, Buyda discloses the inner surface of the outer tube 16 abuts the outer surface of the inner tube 14 (see Figures 5-6).
	Regarding claim 15, Buyda discloses the expandable anchor 20 is a balloon (see Figures 7-8 and paragraphs [0050] and [0052]).
	Regarding claim 16, Buyda discloses an instrument housing 12 (see Figures 1-3 and 6) coupled to the proximal end portion of the cannula, the instrument housing disposed proximally of the anchor inflation port 38.
Regarding claim 17, Buyda discloses a retention collar (such as collar 230 in Figures 13-14 to position against abdominal wall) movably positioned along the elongated shaft of the cannula (see paragraphs [0052] and [0059]).
Regarding claim 18, Buyda discloses a cannula (see Figure 1) comprising: 
an elongated shaft (see Figure 6) having a proximal end portion including an anchor inflation port 38 and a distal end portion including an expandable anchor 20, the elongated shaft including: 
an inner tube 14 including a channel extending longitudinally therethrough (see Figures 3-7; an inflation channel includes longitudinal channels 30 that hold inflation conduits 36 and the space between annular recess 32 and outer sleeve 16 which leads to expandable balloon 20) and first openings and second see annotated Figures 3-4 above which show first openings and second openings of longitudinal channels 30) defined in an outer surface thereof that are in communication with the channel; and 
an outer tube 16 disposed over the inner tube, an inner surface of the outer tube and the channel, the first openings, and the second openings of the inner tube forming an inflation lumen (Id.), the inflation lumen in communication with the anchor inflation port 38 and the expandable anchor 20 (see Figures 7-8 and paragraphs [0050] and [0052]). 


Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a surgical access assembly including, inter alia, a cannula including an inner tube and an outer tube disposed over the inner tube, the inner tube including a channel extending longitudinally therethrough and first openings and second openings defined in an outer surface of the inner tube that are in communication with the channel, the channel and the first openings and the second openings forming an inflation lumen with an inner surface of the outer tube, wherein the first openings are disposed on a first side wherein the first openings and the second openings are disposed in staggered relation relative to each other longitudinally along the length of the inner tube.  The first openings and second openings of the longitudinal channels 30 cited in Buyda (U.S. Pub. No. 2018/0271557) above are instead aligned to each other and one of ordinary skill in the art would not have a reason to modify the longitudinal channels and the first openings and second openings such that they are staggered as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (U.S. Pub. No. 2019/0150982).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        01/13/2022